RENDERED: AUGUST 28, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2019-CA-001618-ME


CHRISTINE ANN HALL                                                    APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE DEBORAH DEWEESE, JUDGE
                        ACTION NO. 12-CI-504007



LAURA KATHRYN HALL
AND CORY MATTHEW PYLES                                                APPELLEES



                                 OPINION
                         VACATING AND REMANDING

                                   ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

COMBS, JUDGE: This case involves a dispute over custody of a child between

the child’s aunt and her natural parents. Christine Hall, the aunt, had shared joint

custody of V.L.K.H. with Laura Hall and Cory Pyles, the child’s natural parents.

Christine now appeals an order of the Jefferson Family Court modifying its

previous custody order and granting sole custody to Laura Hall and Cory Pyles and
not granting any visitation for Christine. After our review of the record and the

applicable law, we vacate and remand for further proceedings.

             V.L.K.H. was born in 2007. The Cabinet for Health and Family

Services intervened immediately, and the child was placed in the care of her

maternal aunt, Christine Hall. Christine qualified as the child’s de facto custodian

and was awarded permanent custody by court order entered prior to 2012.

             In 2016, Laura Hall filed a motion to modify the award of custody to

Christine. After a hearing, the family court observed that “communication and

cooperation between the parties is uncommonly, admirably, good.” By order

entered on October 28, 2016, the court modified the custody order and granted

joint custody of the child to Christine and to Laura and Cory. The parties were

awarded equal parenting time. Because they cohabit, the parenting time awarded

to Laura and Cory is shared between them.

             As time passed, Cory and Laura became dissatisfied with the

parenting-time schedule. In May 2018, Cory filed a motion to modify the parties’

timesharing. The motion was set for a hearing to be conducted on June 12, 2019.

On that date, Laura orally joined Cory’s motion.

             At the hearing, Cory explained that he and Laura also permitted

Christine to exercise physical custody of C.H. (their younger child and the sibling

of V.L.K.H.) whenever V.L.K.H. was in Christine’s care. Cory indicated that they


                                         -2-
sent C.H. to Christine so that the siblings could grow up together. However, he

complained that he and Laura were not given input with respect to the scheduling

of their parenting time with V.L.K.H. and that Christine dictated their timesharing

according to her work schedule as a registered nurse. Although he described one

incident where Christine was observed to be “severely” inebriated at a wedding

reception, Cory testified that he had no other concern for the well-being of the

children while they were in her care. Cory testified that he had sole custody of his

son and that he “want[ed] his daughter back.” He felt that it was in the child’s best

interests to be in the sole custody of her natural parents and that he did not want

Christine to exercise joint custody with respect to V.L.K.H.

             During cross-examination, Cory admitted that V.L.K.H. was

completely integrated into Christine’s family and that he routinely deferred to

Laura and Christine with respect to all decisions concerning the child. He denied

that he was motivated to seek the termination of Christine’s custodial rights in an

effort to avoid reimbursing the Commonwealth for kinship care benefits paid to

Christine by the state.

             Upon her examination, Laura testified that she and Christine had

worked together for years to determine which school V.L.K.H. would attend, when

doctor visits would be scheduled, and when each party would exercise parenting

time. However, she complained that she did not want to be the babysitter to her


                                         -3-
own children and that she had agreed to join Cory’s motion in order to support

him. Laura indicated that she believed that her sister had helped by caring for

V.L.K.H. while she (Laura) had been incapacitated by drug abuse, but that now she

and Cory wanted sole custody of V.L.K.H.

              Laura admitted that the child loved Christine “more than anything”

and that Christine’s work schedule was a great luxury for the children because she

was available to them twenty-four hours a day following her three-day work week.

With respect to the wedding reception incident, Laura indicated that Christine

appeared intoxicated but admitted that her children had not been in any danger.

Laura acknowledged that she had never disagreed with Christine’s decisions with

respect to V.L.K.H.’s extraordinary healthcare needs1 and that she and Christine

had devised a schedule by which she (Laura) and Cory enjoyed parenting time for

approximately fifteen days each month. Laura indicated that if she and Cory were

awarded sole custody of V.L.K.H., they could expect help with childcare from

their families while they worked.

              Upon her examination, Christine testified that neither Laura nor Cory

had ever voiced any objection to the arranged timesharing schedule nor had they

indicated that they did not want her to exercise custodial rights to the child. She


1
 V.L.K.H. is described in the briefs as requiring care for extraordinary medical needs. The court
order of October 24, 2016, recites that she suffers from “a rare disorder which renders her
medically fragile.”

                                              -4-
testified that she had never attempted to restrict Laura’s and Cory’s time with

V.L.K.H. or to cut them out of any decisions concerning her healthcare, school

issues, or any other matter. Christine indicated that she and Laura consistently

attended physician appointments and school conferences together because Cory’s

work schedule prevented him from participating. While she acknowledged that

she had no legal obligation to care for C.H., Christine explained that she had taken

care of him for the last eight years out of sheer affection for him and to

accommodate the desire of Laura and Cory for the siblings to be raised together.

She observed that there had been no substantial change of any sort since the court’s

award of joint custody in 2016.

             In an order entered on August 29, 2019, the family court modified its

prior custody award to grant sole custody of V.L.K.H. to Laura and Cory. It found

that “sharing custody between the parties is causing significant friction.” The court

observed that Christine and Laura “appeared to have a comfortable working

relationship.” But it found that “[Cory] plainly feels cut out of the decision-

making process for V.L.K.H. and it is clear his discomfort is impacting the

relationships of all involved.” The court noted that Laura supported Cory’s request

for a change of custody.




                                          -5-
                In its conclusions of law, the court explained that the provisions of

KRS2 403.340 authorize modification of a custody order only where a change of

circumstances makes a revision necessary to serve the best interests of the child.

The court noted that it “is not concerned that either household seriously endangers

V.L.K.H.’s physical, mental, moral, or emotional health.” Instead, it concluded

that the “key questions” are “whether it is in the best interest of the child to grant

[Cory’s] motion, and whether the harm of a changed environment is outweighed by

its advantages.” The court addressed these questions as follows:

                Both natural parents wish return of V.L.K.H., while
                [Christine] wishes to maintain the status quo. The
                child’s wishes were not presented to the Court. The
                child has a close relationship with all three of her
                caregivers, as well as a close relationship with [C.H.].
                [Christine] feels a parental responsibility for V.L.K.H.
                and wishes to retain the legal status that has placed her in
                that role for so many years, while [Laura and Cory] wish
                to put their substance abuse issues behind them and form
                the nuclear family that they have worked for. V.L.K.H.
                would not be removed from her school, and she is
                adjusted to living in the home of her natural parents.
                None of the parties are [sic] alleged to have impactful
                mental health problems. [Cory] testified to some fairly
                severe intestinal health issues but is evidently recovered
                and does not suffer from impaired functioning. There
                have been no allegations of domestic violence or abuse.
                V.L.K.H. has clearly been cared for and nurtured by
                [Christine] for a substantial amount of her life. For a
                period of time this was because her natural parents were
                incapable of caring for her. Since they became capable,
                [Laura and Cory] recognized the value of the care

2
    Kentucky Revised Statutes.

                                            -6-
             provided by [Christine] and the significant relationship
             formed between her and V.L.K.H.

             ....

             Ultimately, the Court believes the harm of returning full
             custody to [Laura and Cory] is outweighed by the
             benefit. This decision was a close one. All parties are
             appropriate and loving caregivers. The Court believes,
             however, that the friction between V.L.K.H.’s natural
             parents and [Christine] will continue to increase without
             a change in custody. It is in V.L.K.H.’s best interest to
             take the pressure of cooperation off and hopefully reduce
             the conflict between the parties.

(Emphasis added.) Christine, who had been primary caregiver to this medically

fragile child since birth, was totally divested of her custodial rights. She was

awarded no visitation.

             In denying Christine’s subsequent motion to alter, amend, or vacate,

the family court rejected her contention that the parties’ testimony did not support

a finding that there had been a substantial change of circumstances or that the best

interests of the child would be adversely affected by any “friction” (as yet non-

existent) between the parties. The court explained that Laura and Cory were not

“somehow obligate[d] to coordinate schedules and decisions [with Christine] for

the remainder of V.L.K.H.’s childhood.” It concluded that under the

circumstances, Christine’s custodial status had simply “expired” and that it was in

the child’s best interests to grant sole custody to her natural parents. This appeal

followed.

                                         -7-
             The family court is vested with broad discretion in matters concerning

custody and visitation. As the fact-finder, it alone has the prerogative of weighing

and evaluating the credibility of witnesses and the reliability of evidence. B.C. v.

B.T., 182 S.W.3d 213, 219 (Ky. App. 2005). As an appellate court, our review is

carefully circumscribed. We may disturb a family court’s decisions only where its

rulings are arbitrary or unsupported by the law. See Coffman v. Rankin, 260
S.W.3d 767, 770 (Ky. 2008).

             On appeal, Christine argues that the family court erred in modifying

its prior custody award. She contends that there was no evidence to support the

conclusion that the child’s best interests are served by effectively terminating her

custodial rights. Nor was there a change in circumstances. We agree.

             Christine claims that the family court’s decision to grant Laura and

Cory sole custody of the child appeared to be “a reward for the natural parents

remaining sober.” She contends that nothing whatsoever had changed between the

2016 hearing granting the parties joint custody and the 2018 proceedings granting

sole custody to Laura and Cory. She highlights the court’s references to the wishes

of Cory and Laura “to put their substance abuse issues behind them and form the

nuclear family that they have worked for.”

            KRS 403.340(3) provides that:

             the court shall not modify a prior custody decree unless
             after hearing it finds, upon the basis of facts that have

                                         -8-
             arisen since the prior decree or that were unknown to the
             court at the time of entry of the prior decree, that a
             change has occurred in the circumstances of the child or
             his custodian, and that the modification is necessary to
             serve the best interests of the child.

(Emphasis added.)

             When determining if a change has occurred and whether a

modification of custody is in the best interests of the child, the court is directed to

consider the following factors set forth in that same statute:

             (a) Whether the custodian agrees to the modification;

             (b) Whether the child has been integrated into the family
             of the petitioner with consent of the custodian;

             (c) The factors set forth in KRS 403.270(2) to determine
             the best interests of the child;

             (d) Whether the child’s present environment endangers
             seriously his physical, mental, moral, or emotional
             health;

             (e) Whether the harm likely to be caused by a change of
             environment is outweighed by its advantages to him; and

             (f) Whether the custodian has placed the child with a de
             facto custodian.

             KRS 403.270(2) provides that the court “shall determine custody in

accordance with the best interests of the child and equal consideration shall be

given to each parent . . . .” There is a presumption that joint custody and equally

shared parenting time are in the best interest of the child. Id. “If a deviation from


                                          -9-
equal parenting time is warranted, the court shall construct a parenting time

schedule which maximizes the time each parent . . . has with the child and is

consistent with ensuring the child’s welfare.” Id.

             We agree with Christine that the reasoning of the family court

indicates an impermissible and unwarranted preference for Cory and Laura. The

biological relationship between V.L.K.H. and her natural parents -- in and of itself

-- is not a factor to be considered when determining custody with respect to

Christine versus Laura and Cory. When the Commonwealth was required to

intervene for the child’s protection at the time of her birth, Laura and Cory ceded

their rights as natural parents to raise and control V.L.K.H. Christine became the

child’s de facto custodian and was eventually named her permanent custodian by

the court. Laura and Cory clearly lost their superior rights to custody of V.L.K.H.

             The family court considered many of the relevant statutory factors

enumerated in the provisions of KRS 403.270. It considered the interaction and

interrelationship of the child with Christine, Laura, and Cory, and the younger

brother, C.H.; V.L.K.H.’s adjustment and continuing proximity to her homes,

school, and community; the mental and physical health of all the individuals

involved; and the motivation of each of the parties. The family court referred to

the fact that Christine had cared for and nurtured V.L.K.H. since her birth and

mentioned the inability of Laura and Cory to do either for a substantial period of


                                        -10-
V.LK.H.’s childhood. Nonetheless, it found the final factor enumerated in the

provisions of KRS 403.270(2) to be “key to [its] decision.” KRS 403.270(2)(k)

directs the court to consider the “likelihood a party will allow the child frequent,

meaningful, and continuing contact with the other parent . . . .” The court wrote as

follows:

             Although this Court is returning custody of V.L.K.H. to
             her biological parents, it recognizes the length, breadth,
             and depth of her relationship with [Christine].
             [Christine] was a lifeboat for this child on seas made
             stormy by the actions of her parents. Without the love,
             care, and hard work of [Christine], V.L.K.H.’s life would
             be very different. The relationship they have is
             significant, and it is a life-long bond. [Laura and Cory]
             should be aware of this fact, and they should treat that
             bond with the respect it deserves. Although this Court is
             returning full custody, it expects that [Christine] will
             remain an incredibly significant part of V.L.K.H.’s life,
             and will see her regularly.

             Under the circumstances, we are not persuaded that this factor could

have been regarded as “key” to the family court’s custody decision. The parties

agreed that the parenting time arrangements had been discussed between Christine

and Laura each month for years; that Cory had elected to take a hands-off

approach; and that neither Laura nor Cory had raised an objection with Christine as

to the timesharing schedule. There simply does not appear to be an indication that

any party would be any more or less likely to allow the child “frequent,

meaningful, and continuing contact with the other parent.” Significantly, the court


                                         -11-
expressed its wish for Christine’s continued involvement in merely precatory

language without mandating visitation for her with the child. The best interests of

the child were clearly disregarded -- if not severely jeopardized -- by suddenly

severing her relationship from her beloved aunt.

             Similarly, we are not persuaded that the family court’s modification of

the joint custody award was properly based upon an assumed development of

“friction” between the parties. The family court concluded that the “harm of

returning full custody to [Laura and Cory] was outweighed by the benefit.” The

benefit to V.L.K.H. was attributed to a presumed reduction in “the conflict

between the parties.” However, beyond Cory’s “resentment over having to

accommodate [Christine’s] work schedule” and his “discomfort” at feeling left out

of decision-making, there does not appear to be any conflict between or among the

parties. In fact, the family court expressly noted that Laura and Christine

continued to enjoy “a comfortable working relationship.” Furthermore, it

acknowledged that “[Christine] works 12-hour shifts as a nurse – from 7:00 a.m. to

7:00 p.m.” and that “requiring her to care for V.L.K.H. [and C.H.] on days she

works would pose severe logistical difficulties and significant childcare costs.”

            As the Supreme Court of Kentucky has observed, “[w]hile we have no

doubt of the greater likelihood of successful joint custody when a cooperative spirit

prevails, we do not regard it as a condition precedent.” Squires v. Squires, 854


                                        -12-
S.W.2d 765, 768 (Ky. 1993). To do so, the Court opined, “would permit a party

who opposes joint custody to dictate the result by his or her own belligerence . . . .”
Id. It concluded that requiring goodwill between the parties prior to an award of

joint custody “would have the effect of virtually writing it out of the law.” Id. at

769.

             We cannot uphold the family court’s decision to modify the joint

custody award based on a speculative assumption that a lack of cooperation

between the parties will develop into “friction” where there is no evidence of a real

disagreement among them. This reasoning is simply insufficient to warrant or to

justify a modification.

             Therefore, we VACATE the order of the Jefferson Family Court and

REMAND this case for further consideration. Upon remand, the family court is

directed to reassess its modification decision keeping in mind that under the

circumstances of this case, Laura and Cory do not have superior rights to custody

solely by virtue of their status as biological parents and that the provisions of KRS

403.340(6) require that where a court orders a modification of a child custody

decision, there shall be a presumption that it is in the best interests of the child for

the parents/custodians to share joint custody.



             ALL CONCUR.


                                          -13-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE LAURA
                         KATHRYN HALL:
Thomas V. Haile
Louisville, Kentucky     Bryan Gowin
                         Louisville, Kentucky

                         BRIEF FOR APPELLEE CORY
                         MATTHEW PYLES:

                         John M. Mayer, Jr.
                         Clarksville, Indiana




                       -14-